Citation Nr: 1439543	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-13 767	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected right ankle disability.

2.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to the service-connected right ankle disability.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected right ankle disability.

4.  Entitlement to service connection for a psychiatric disorder claimed as secondary to the service-connected right ankle disability.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from May 15, 1981 to August 24, 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In April 2013, a Travel Board hearing was held at the RO before the undersigned.  A transcript from that hearing is included in the claims file.  

In connection with that hearing, the appellant submitted evidence directly to the Board.  This evidence consisted of a private medical opinion dated in February 2013.  The appellant also submitted a written waiver of RO consideration of the additional evidence.  The appellant had previously submitted private medical evidence dated in October 2011, as well as a written waiver of RO consideration.  The appellant has also submitted copies of VA medical treatment records that were not previously of record; these were submitted without any waiver of RO consideration.  See 38 C.F.R. §§ 19.37, 20.1304.  However, as the case is being remanded, those records will be available for review by the Agency of Original Jurisdiction (AOJ). 

In addition to the paper claims files, there is an electronic file associated with the Veteran's claims.  The electronic file does not currently contain evidence pertinent to the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant testified at his April 2013 Travel Board hearing that he was in receipt of Social Security Administration (SSA) disability benefits.  However, no records associated with the appellant's SSA disability case have been included in the evidence of record.  

When VA has actual notice that a claimant is receiving disability benefits from the Social Security Administration, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such Social Security Administration records are relevant to a Veteran's claim, VA is required to assist said Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Therefore, on remand, the appellant's SSA records must be obtained and associated with the claims file.

The RO has associated VA treatment records for the appellant with the claims file.  However, review of the records now in the claims file reveals that these records are incomplete.  In particular, no records dated before October 2005 are of record and very few records from 2006 through 2009 have been included.  On remand, all outstanding VA treatment records should be associated with the claims file.  

The appellant has submitted evidence from a private physician who indicated that he had been treating the appellant since January 2009.  However, review of the evidence of record reveals that the only records in evidence from that physician are dated in March and April of 2010, as well as in October 2011.  On remand, all outstanding treatment records from January 2009 onward from Dr. Jose Rodriguez-Hernandez should be associated with the claims file.  

The appellant has also submitted copies of the reports from lumbar spine imaging studies performed at private facilities in June and August of 2000, but no other records from these providers are included in the evidence of record.  Therefore, VA is on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  On remand, all outstanding treatment records from Hospital Doctor Susoni and Dr. Lameiro should be obtained and associated with the claims file.  In addition, the appellant has submitted a list of approximately a dozen private health care providers, but it appears that records have not been obtained from the internists on the list.  On remand, all outstanding pertinent private treatment records should be associated with the claims file.

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection is warranted for a disability that is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id. 

The RO has not analyzed the appellant's service connection claims with consideration of a theory of secondary service connection by way of aggravation.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim).  The evidence of record at this time does not delineate whether or not the appellant's claimed conditions are related by way of aggravation to his service-connected right ankle disability.  Furthermore, no knee disorder has been identified while multiple lower extremity neurological problems have been identified.  Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  The RO has not yet discussed the theory of secondary service connection via aggravation.  This must be addressed on remand. 

Finally, the Board notes that resolution of the service connection claims may affect whether the Veteran is entitled to a TDIU.  As such, these claims are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development deemed necessary for the service connection claims has been completed.

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Obtain all outstanding VA treatment records from 1981 onward and associate them with the evidence of record. 

3.  Contact the appellant and obtain the names and addresses of all private medical care providers who have treated him for any knee, leg, lumbar spine or psychiatric condition since 1981.  After securing the necessary release(s), obtain all outstanding records.  In particular, obtain records from Dr. Jose Rodriguez-Hernandez from January 2009 onward; from Drs. Lameiro, Dante Rodriguez and Mannero Nieves; and from Hospital Doctor Susoni.

4.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given the opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for appropriate examinations to determine the nature and etiology of any knee and lumber spine disorders; to determine the nature and etiology of any neurological disorders of the lower extremities; and to determine the nature and etiology of any psychiatric disorders present during the pendency of the claim.  The claims files and any pertinent evidence in the electronic file that is not contained in the claims files must be made available to and reviewed by the physician.  Any studies deemed necessary by the examining physician(s) to be able to properly evaluate the appellant disorders, such as X-rays, CT scan, MRI and EMG/NCS, etc., if necessary should be performed.  If such studies are conducted the results must be discussed.

Each physician is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, his post-service medical records, and his lay statements and assertions.  The physicians must identify all current disorder(s).  For each disorder identified, the VA physician must provide an opinion concerning the following: 

      a) What is the specific diagnosis?

      b) When was the identified disorder initially manifested? 

      c) Is the identified disorder at least as likely as not caused by the Veteran's service?

      d) Is the identified disorder at least as likely as not caused by the Veteran's service-connected right ankle disability? 

      e) Is the identified disorder at least as likely as not aggravated by the Veteran's service-connected right ankle disability? 

If the physician concludes there was aggravation, the physician must indicate what portion/percentage of the current pathology is due to such aggravation.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to some incident of the Veteran's service or to the Veteran's service-connected right ankle disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

6.  Ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  Specific attention must be directed to the medical report(s).  If any report does not include adequate responses to the specific opinions requested, that report must be returned to the provider for corrective action.  See 38 C.F.R. § 4.2.

7.  Thereafter, review the record, including any newly acquired evidence, and re-adjudicate the service connection claims on appeal and the TDIU claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories of service connection.

8.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

